United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3445
                        ___________________________

                            Ever Rene Munoz-Perez

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: June 23, 2022
                               Filed: July 7, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Guatemalan citizen Ever Rene Munoz-Perez petitions for review of an order
of the Board of Immigration Appeals, which dismissed his appeal from the decision
of an immigration judge denying him asylum and withholding of removal relief.1
Having jurisdiction under 8 U.S.C. § 1252, this court denies the petition.

       This court is precluded from reviewing a challenge to the denial of Munoz-
Perez’s asylum claim because he does not raise any constitutional challenges or
questions of law regarding the agency’s determination that his application was
untimely and that he failed to show he should be excused from the deadline due to
extraordinary or changed circumstances. See 8 U.S.C.§ 1158(a)(2)(B), (a)(2)(D),
(a)(3) (1-year deadline for filing asylum application applies in absence of
enumerated exceptions); Bartolo-Diego v. Gonzales, 490 F.3d 1024, 1027 (8th Cir.
2007) (where petitioner did not raise any constitutional challenges or questions of
law regarding determination that asylum application was untimely and that he failed
to show he should be excused from deadline, concluding this court lacked
jurisdiction to review asylum claim); see also Chay-Velasquez, 367 F.3d at 756.

        Substantial evidence supports the conclusion—dispositive of withholding of
removal claims—that Munoz-Perez failed to demonstrate the requisite nexus
between his fear of persecution and membership in his proposed particular social
group. See Tino v. Garland, 13 F.4th 708, 710 (8th Cir. 2021) (where substantial
evidence supported determination that noncitizen failed to demonstrate nexus
between persecution and proposed particular social group, failure was dispositive of
claim); Silvestre-Giron v. Barr, 949 F.3d 1114, 1119 & n.3 (8th Cir. 2020) (nexus is
a factual determination reviewed for substantial evidence); Garcia-Moctezuma v.
Sessions, 879 F.3d 863, 867-869 & n.3 (8th Cir. 2018) (this court will reverse only
if it determines that a reasonable factfinder would have to conclude that petitioner’s



      1
      Munoz-Perez does not challenge the denial of relief under the Convention
Against Torture, or the denial of his motions for a venue change and termination of
removal proceedings; accordingly, any challenges have been waived. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim not raised or
meaningfully argued in opening brief is deemed waived).

                                         -2-
proposed protected ground “actually and sufficiently motivated his persecutors’
actions”).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-